"Wade, C. J.
Do county warrants bear interest? This is the only question in this case.
On January 11, 1872, the following statute was enacted by the legislative assembly: “No county warrants issued after the passage of this act shall bear interest.” Cod. Sts. 638, § 1.
On the following day the same assembly enacted this statute: “ That all county warrants heretofore drawn, or that may hereafter be drawn, by the proper authorities of any county, shall, after having been presented to the county treasurers of the respective counties of this Territory, and by them indorsed, not paid for want of funds in the treasury, from and after said date of presentation and indorsement, shall draw interest at the rate of ten per cent per annum.” Ood. Sts. 480, § 10.
The act approved January 12,1872, in express terms repealed all acts or parts of acts in conflict therewith, and the statute approved January 11, 1872, was repealed by the statute approved January 12, 1872. Cod. Sts. 554, § 1. The act, approved January 12, 1872, is in force and county warrants draw interest at the foregoing rate, after they have been duly presented for payment and indorsed for non-payment.

Judgment affirmed.